Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
A telephonic interview was held with Applicant’s representative, Ms. Deborah Henscheid, on December 2nd, 2021 to clarify the species election. Applicant’s representative elected silica dimethyl silylate as the particulate material.

Election/Restrictions
Applicant’s election without traverse of particulate material- silica dimethyl silylate in the reply filed on 29 October 2021 is acknowledged. This election was confirmed in a telephonic interview on December 2nd, 2021.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 October 2021.

Claim Status
Applicant’s claim amendments and election in the response filed 29 October 2021 are acknowledged. 
Claims 1, 2, 4-11 & 14-20 are pending. 
Claims 3, 12 & 13 are cancelled.
Claims 1, 7, 15 & 17 are amended. 

Claims 1, 2, 4-10 & 14-20 are under consideration.
Examination on the merits is extended to the extent of the following species:
Particulate- silica dimethyl silylate
 
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	It is noted foreign priority has not been perfected. An English language translation of the foreign application has not been filed. Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216. The effective filed date of the instant application is 11 March 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 September 2020 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Claim Objections
Claims 5, 6, 10 and 19 are objected to because of the following informalities: With regard to claims 5 and 19, the transitional phrase is incorrect; both claims are added “a quaternary ammonium compound” to the recited cosmetic composition. As such, the transitional phrase should be “further comprising.”  
The analysis is the same for claim 10.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10, & 16 contain the trademark/trade name “PVP/VA copolymer 30/70 E”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “a polymer of about 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 8, 9, 10, 14-16, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (WO 2016/155902; published 10/06/2016, using US 2018/0064628 as the English translation) and Knappe (DE102015225420; Published 06/22/2017).
*All references refer the English Translation
Note: PVP/VA co-polymer 30/70 E is disclosed by Applicant’s specification to be “a polymer of about 30% by weight vinyl pyrrolidone and about 70% by weight vinyl acetate” (instant specification-[0016]).
With regard to claims 1, 2, 5, 6, 8, 9, 10, 14-16, 19 & 20, and the elected species, Lange teaches a product for temporary shaping of keratin fibers with an object to provide new polymer combinations which, in addition to a strong long-term hold, high flexibility and low stickiness, also have an excellent moisture resistance--in particular resistance to sweat and water (title, [0010] & [0148]). Lange uses a high humidity curl retention test to assess humidity resistance [0181]. Lange teaches there is a problem in the prior art in which the hairstyle hold diminishes strongly in a humid environment [0007]. Lange teaches the cosmetic products can be formulated in the ways usual for the temporary reshaping of keratin fibers, in particular hair, for example as a hair gel, hairspray, hair mousse or hair wax [0140]. Lange teaches the cosmetic products may comprise a propellant contained advantageously in a total amount from about 10 to about 80 wt. % [0142]. Lange teaches the cosmetic products comprises a thickener, which may be polyquaternium-11, in an amount of about 0.02 to about 3 wt. % relative to the total weight of the cosmetic product ([0064]-[0066]). Lange teaches the cosmetic products comprises film-forming and/or firming polymers selected from copolymers of polyvinylpyrrolidone with vinyl 
Lange does not teach the composition comprises particulate material which is silica dimethyl silylate or its amount.
In same field of invention of temporarily shaping keratin fibers, Knappe teaches cosmetic agents to increase the volume and the body of hair and to improve the curl retention, particularly the high-humidity curl retention which is a better degree of hold of curls even in a humid environment, preferably together with additional improvement of the hairstyle hold and of the hair feel (soft texture and elasticity (abstract, pg. 2, 9 & 16)). Knappe’s invention also addresses the problem of increasing and/or maintaining hair fullness, particularly in a humid environment (pg. 2). To achieve these goals, Knappe uses a combination of the active substances a)-c) in a cosmetic carrier: a) at least one chitosan or derivative thereof, b) at least one hydrophobic 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 

Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Lange’s invention by adding about 0.05 wt % to about 1.50 wt % silica dimethyl silylate as suggested by Knappe because Lange and Knappe are directed to aerosol compositions for temporarily re-shaping hair which impart humidity resistance to the hairstyle. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve curl retention and hair body/fullness in humid environments. 
	With regard to the recited amounts of polyquaternium-11/moisturizing agent, glycerol/moisturizing agent, water, PVP/VP in a 30:70 ratio and silica dimethyl silylate/Aerosil R972, the combined teachings of Lange and Knappe suggest these reagents in amounts which overlap with the recited ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lange and Knappe as applied to claims 1, 2, 5, 6, 8, 9, 10, 14-16, 19 & 20 above, and further in view of Niebauer (US 2006/0029625).
The teachings of Lange and Knappe are described above. In brief, the combined teachings of Lange and Knappe suggest an aerosol composition for temporarily restyling hair which imparts increased curl retention, body, fullness (i.e. volume), and humidity resistance. 

In the same field of invention of providing increased volume, superior styling and conditioning, Niebauer teaches a composition comprising at least about 0.1 wt.%  of a fiber, which may be cellulose, wood (cellulose) and modified cellulose fibers (abstract; [0054] & [0055]). Niebauer teaches the fibers provide a load-sensitive deposit on hair which can provide improved hair volume, body and fullness ([0047] & [0048]). Niebauer in Examples 2, 4, 10-15 & 18 teaches inclusion of cellulose fibers in shampoos (pg. 10-11). Niebauer teaches the compositions of their invention may be in the form of pourable liquids, gels, lotions, creams, mousses, and sprays and include propellants as an optional ingredient ([0059] & [0061]).
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the invention suggested by the combined teachings of Lange and Knappe by adding cellulose fibers as suggested by Niebauer because Lange, Knappe, and Niebauer are directed to compositions for styling hair which impart volume/body/fullness. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the hairstyle’s body/fullness/volume. 

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lange and Knappe as applied to claims 1, 2, 5, 6, 8, 9, 10, 14-16, 19 & 20 above, and further in view of Birkel (US 2009/0061004).
The teachings of Lange and Knappe are described above. In brief, the combined teachings of Lange and Knappe suggest an aerosol composition for temporarily restyling hair which imparts increased curl retention, body, fullness (i.e. volume), and humidity resistance. 
Neither Lange nor Knappe teach inclusion of talc or its amount.

Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the invention suggested by the combined teachings of Lange and Knappe by adding at least 0.005 wt. % but not more than 8 wt. % talc as suggested by Birkel because Lange, Knappe, and Birkel are directed to aerosol compositions for hair which impart volume/body/fullness. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the hair’s body/fullness/volume. 
With regard to the recited amounts of talc, the combined teachings of Lange, Knappe, and Birkel suggest inclusion of talc in amounts which overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

*The prior art made of record and not relied upon considered pertinent to applicant's disclosure is Trahan (WO 2016/112320) which teaches a hair treatment that increases the volume of the hair on a subject using an aerosol device having propellant with the compositions being a hydro-alcoholic aerosol system (pg. 1, 2 & 11). Trahan teaches the fixative properties of their composition is assessed using a high humidity curl retention test (pg. 11). Trahan in Examples 2-4 teaches as the VP/VA copolymer for use in the compositions of their invention is PVP/VA E-335 (i.e. a PVP/VA copolymer in a 20:70 ratio in an ethanol solvent; pg. 14-16). More broadly, Trahan teaches PVP/VA E-335 as a nonionic polymer fixative suitable for use in the invention and that polymer fixatives range from 0.1 to 10% by weight of the total composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-10 & 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, and 12 of U.S. Patent No. 10,357,443 (hereinafter the ‘443 patent; Patented 07/23/2019) in view of Lange (WO 2016/155902; published 10/06/2016, using US 2018/0064628 as the English translation), Niebauer (US 2006/0029625) and Birkel (US 2009/0061004).
The instant application and the ‘443 patent are both drawn to cosmetic compositions/- agents comprising propellant; at least one hydrophobic pyrogenic silicic acid, which may be silica dimethyl silylate, in an amount of from about 0.2 to 1 wt. %; at least one non-ionic film-
The ‘443 patent does not recite PVP/VA copolymer, including PVA/VA copolymer 30/70 E, polyquaternium-11, glycerol, natural cellulose fibers, or talc.
In the same field of invention, the teachings of Lange are described above with regard to the PVA/VA copolymer, including PVA/VA copolymer 30/70 E and its amount; polyquaternium 11 and its amount; water and its amount; and glycerol.
In the same field of invention, the teachings of Niebauer are described above with regard to the natural cellulose fibers and their amount.
In the same field of invention, the teachings of Birkel are described above with regard to the talc and its amount.
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at to have modified the composition recited by the ‘443 patent by adding polyquaternium-11, in an amount of about 0.02 to about 3 wt. %; polyvinylpyrrolidone to vinyl acetate in a 30:70 ratio in an amount of 0.01 to 20 wt. %; water in an amount of at least about 10 wt. %; glycerol in an amount from 0 to about 30 wt. %; cellulose/wood (cellulose) and modified cellulose fibers in an amount of at least about 0.1 wt.%; and talc in an amount of at least 0.005 wt.% but not more than 8 wt.% as suggested by the combined teachings of Lange, Niebauer and Birkel because the ‘443 patent, Lange, Niebauer and Birkel are directed to aerosol cosmetic compositions/agents.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve curl retention and body/fullness of hair in humid environments. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	The instant claims are therefore an obvious variant of the ‘443 patent in view of the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LORI K MATTISON/            Examiner, Art Unit 1619   

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619